United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1487
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                             Brian Christopher Jones,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: October 4, 2019
                              Filed: October 9, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Brian Jones appeals after he pleaded guilty to a drug conspiracy offense, and
the district court1 sentenced him to a prison term within the calculated Guidelines

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
range. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). Counsel presents as possible issues whether the
district court erred in determining the drug quantity attributable to Jones, applying
two Guidelines enhancements, and imposing a substantively unreasonable sentence.

       We conclude that the district court did not clearly err in determining the drug
quantity attributable to Jones. See United States v. Plancarte-Vazquez, 450 F.3d 848,
852 (8th Cir. 2006). We also conclude that the district court did not err, much less
plainly err, in applying a role enhancement. The undisputed facts in the presentence
report established that more than ten people were involved in the drug conspiracy.
Jones exercised decision-making authority, participated in organizing the drug
conspiracy, and exercised control over a co-conspirator’s activities. See United States
v. Lovelace, 565 F.3d 1080, 1087 (8th Cir. 2009); United States v. Menteer, 408 F.3d
445, 446 (8th Cir. 2005) (per curiam); see also U.S.S.G. § 3B1.1, comment. (n.4).

       On the enhancement for involving a vulnerable individual in the offense, we
conclude that any error was harmless because the Guidelines range was determined
by the statutory maximum, whether or not the enhancement applied. See United
States v. Shuler, 598 F.3d 444, 447 (8th Cir. 2010); see also United States v.
McCarns, 900 F.3d 1141, 1146 (9th Cir. 2018). We further conclude that the district
court did not impose a substantively unreasonable sentence, as there is no indication
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing appropriate
factors. The court imposed the statutory-maximum prison term, which was within the
calculated Guidelines range. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc); see also United States v. Shafer, 438 F.3d 1225, 1227 (8th
Cir. 2006).




                                         -2-
      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                       ______________________________




                                        -3-